UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7418



LEAMON L. TATUM,

                                              Plaintiff - Appellant,

          versus

DIVISION OF CORRECTION; MARYLAND HOUSE OF COR-
RECTION; RICHARD LANHAM, DOC Comm.; WILLIAM L.
SMITH, MHC-J Warden; MAJOR WILLIAMS; CAPTAIN
KOPPEL,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
96-1009-S)


Submitted:   January 9, 1997              Decided:   January 24, 1997

Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Leamon L. Tatum, Appellant Pro Se. John Joseph Curran, Jr., Attor-
ney General, Toni-Jean Lisa, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leamon L. Tatum appeals the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Tatum v. Division of Correction , No. CA-96-1009-S (D. Md.
Aug. 8, 1996). We deny Appellant's motions to appoint counsel and

for production of documents. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-
terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2